Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the “Response to Election/Restriction,” filed 06/30/2022.
	The preliminary amendment filed 09/20/2020, that amended claims 1, 9, 12, 20, 23 and cancelled claims 5, 7, 11, 16, 18, 22, 27-28, 30 and 32, is acknowledged.
	Claims 1-4, 6, 8-10, 12-15, 17, 19-21, 23-26, 29 and 31 are pending.
Priority
	The instant application is a 371 of PCT/US2019/022457, filed 03/15/2019, which claims priority to provisional application 62/644,105, filed 03/16/2018, and provisional application 62/488,261, filed 04/21/2017.
Information Disclosure Statement
The information disclosure statement (IDS) dated 09/09/2020, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Election/Restrictions
Applicant's election with traverse of Mycobacteria tuberculosis as the Mycobacteria infection, etomoxir as the fatty acid oxidase inhibitor, isoniazid as the additional antimycobacterial agent, and metformin as the additional agent, in the reply filed on 06/30/2022, is acknowledged.  The traversal is on the grounds that Leishman never specifies using trimetazidine at the concentrations ranging from about 1nM to about 500nM.
 This is not found persuasive because Leishman ‘689 teaches methods of treating Mycobacterium tuberculosis by administering compositions comprising at least an anti-CODH antibody or CODH cofactor chelator, such as a copper chelator (abstract, pg. 20, claim 1).  Trimetazidine is taught as a suitable copper chelator (paragraph 200).  Dosages of about 0.1mg to about 50mg of the active ingredients per kg body weight is taught (paragraph 170), and the instant specification teaches dosages of trimetazidine as ranging from about 16mg/kg/day to about 250 mg/kg/day (paragraph 33 of the instant specification).  The concentration of the active ingredients can vary widely, i.e., from less than about 1% to as much as 50% or more by weight (paragraph 187).  While ‘Leishman ‘689 does not teach a dosage achieving a concentration ranging from about 1nM to about 500nM as instantly claimed, it would have been prima facie obvious to one of ordinary skill in the art to modify the dosage of the trimetazidine of Leishman ‘689, to arrive at the instantly claimed dosages because Leishman ‘689 teaches that dosage amounts of microbe inhibiting agents vary from 0.1-100,000mg and that the concentration of the microbe inhibiting agent can vary from less than 1% to as much as 50% or more in composition, and the instant specification teaches dosages of trimetazidine ranging from about 16mg/kg/day to about 250 mg/kg/day.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II).
	For these reasons, the technical feature of a fatty acid oxidase inhibitor for treating mycobacterial infection is not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
In the course of the search, Applicant’s elected species, etomoxir as the FAO inhibitor, was found to be free of the prior art.  Thus, the election has been extended to include trimetazidine.
Claims 23-26, 29 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 06/30/2022.
Claims 1-4, 6, 8-10, 12-15, 17, and 19-21 are examined on the merits herein.
Claim Objections
Claims 2 and 13 are objected to because of the following informalities:  
-Claim 2 contains two periods, one following the phrase “Mycobacterium abscessus” and another at the end of the claim.  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.  See MPEP 608.01(m).
-Claim 13 omits the article “the” in line 1 between the words “wherein” and “subject”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, 10, 12-13, 17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

-Claims 1, 3, 5-6, 12, 14-15, recite the phrase “the method comprises administering a dosage achieving a concentration ranging from about. . .to about,” which is confusing.  Does the dosage achieve this concentration in the composition, does the dosage achieve this concentration within the subject, or does this concentration refer to something else entirely?  
For the purposes of examination, this concentration is interpreted as being achieved within the subject.  
Claims 2, 8-10, 13, 17, 19-21 are rejected as being dependent on claims 1, 12, or 23.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites “A method of inhibiting intracellular growth of Mtb in a subject” and claim 13 recites “subject in need thereof has or is suspected of having Mycobacterium tuberculosis (Mtb), multidrug-resistant tuberculosis (MDR-TB) and extensively drug-resistant tuberculosis (XDR-TB)”.  Since claim 12 is inhibiting intracellular growth of Mtb in a subject, claim 13 does not further limit narrow the claimed subject matter since it is directed toward the treatment of subjects with Mtb, MDR-TB or XDR-TB?  
For the purposes of examination, this claim is interpreted as directed toward a method of treating Mtb.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-2, 6, 12-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0148689 to Leishman (published 2007, IDS dated 09/09/2020).
	Leishman ‘689 teaches methods and compositions for the prevention and treatment of infectious disease such as tuberculosis (abstract).  The methods and compositions are particularly suited for treatment of diseases from previously under recognized anaerobic or facultative anaerobic pathogens such as Mycobacterium tuberculosis (Mtb) (abstract).  
	The compositions comprise at least an anti-CODH antibody or CODH cofactor chelator, such as a copper chelator (abstract, pg. 20, claim 1).  
	Trimetazidine is taught as a suitable copper chelator (paragraph 200).  
	Compositions are administered to patients in amounts sufficient to elicit an effective B cell and/or Tell cell response to a microbe or to hinder or kill the microbe and to cure or at least partially arrest its symptoms and/or complications (paragraphs 169, 172).  Suitable doses and dosage regimens can be determined by conventional range-finding techniques known to those of ordinary skill in the art (paragraph 170).  
	Dosages of about 0.1mg to about 50mg of the active ingredients per kg body weight are taught (paragraph 170).  The concentration of the active ingredients can vary widely, i.e., from less than about 1% to as much as 50% or more by weight (paragraph 187).  
	While Leishman ‘689 teaches a method of treating Mycobacteria infection by administering trimetazidine, it differs from that of the instantly claimed invention in that it does not teach achieving a concentration ranging from about 1nM to about 500nM.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to use the teachings of Leishman ‘689 to exemplify a method of treating Mycobacteria infection by administering a composition comprising trimetazidine in a dosage achieving a concentration ranging from about 1nM to about 500nM, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to use the teachings of Leishman ‘689 to exemplify a method of treating Mycobacteria infection by administering a composition comprising trimetazidine in a dosage achieving a concentration ranging from about 1nM to about 500nM, with a reasonable expectation of success, because Leishman ‘689 teaches a) that trimetazidine is a suitable copper chelator for use as the CODH cofactor chelator, b) that the dosage of active ingredient is about 0.1mg/kg-about 50mg/kg and that concentrations of the active ingredients can vary widely, i.e., from less than about 1% to as much as 50% or more by weight, c) that suitable doses and dosage regimens can be determined by conventional range-finding techniques known to those of ordinary skill in the art, and d) paragraph 33 of the instant specification teaches that dosages of trimetazidine can range from about 16mg/kg/day to about 250 mg/kg/day.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).

	Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0148689 to Leishman (published 2007, IDS dated 09/09/2020) as applied to claims 1-2, 6, 12-13, 17 above, and further in view of US 2003/0072800 to Singh (published 2003, PTO-892).
	Leishman ‘689 is applied as discussed in the above 35 USC 103 rejection.
	While Leishman ‘689 teaches a method of treating Mycobacteria infection by administering the FAO inhibitor trimetazidine, it differs from that of the instantly claimed invention in that it does not teach an antimycobacterial agent.
	Singh ‘800 teaches a pharmaceutical compositions of anti-tubercular drugs comprising rifampicin and/or isoniazid (abstract, paragraphs 138,  142, 156, 159, 162, 172, 202, 207, pg. 13, #39, pg. 14, claim 1).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to combine the composition of Leishman ‘689 and the composition of Singh ‘800, to arrive at the instantly claimed invention. One of ordinary skill in the art would have been motivated to combine the composition of Leishman ‘689 and the composition of Singh ‘800, because of the reasonable expectation of achieving a composition that treats mycobacteria tuberculosis.   "It is prima facie obvious to combine two compositions (that of Leishman ‘789 and that of Singh ‘800) each of which is taught by the prior art to be useful for the same purpose (to treat tuberculosis), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06

	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0148689 to Leishman (published 2007, IDS dated 09/09/2020) as applied to claims 1-2, 6, 12-13, 17 above, and further in view of Singhal (Jn Transl Med, published 2014, PTO-892).
	Leishman ‘689 is applied as discussed in the above 35 USC 103 rejection.
	While Leishman ‘689 teaches a method of treating Mycobacteria infection by administering the FAO inhibitor trimetazidine, it differs from that of the instantly claimed invention in that it does not teach an additional agent.
	Singhal teaches metformin as adjunct antituberculotic therapy.   Metformin reduces the intracellular growth of Mtb, controls the growth of drug-resistant Mtb strains, ameliorates lung pathology, reduces chronic inflammation and enhances the specific immune response and the efficacy of conventional TB drugs.  In summary, metformin treatment improves control of Mtb infection and decreases disease severity (abstract).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the metformin of Singhal to the composition of Leishman ‘689, to arrive at the instantly claimed invention. One of ordinary skill in the art would have been motivated to add the metformin of Singhal to the composition of Leishman ‘689, with a reasonable expectation of success, because Singhal teaches combining metformin with antituberculotic therapies and further teaches that metformin improves control of Mtb infection and decreases disease severity. Furthermore, "It is prima facie obvious to combine two compositions (metformin of Singhal and the composition of Leishman ‘689) each of which is taught by the prior art to be useful for the same purpose (treating tuberculosis), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.
Allowable Subject Matter
Claims 3-4 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is US 7,445,794 (PTO-892), which teaches etomoxir as a fatty acid inhibitor for treating inflammatory and proliferative diseases, and for enhancing wound healing (abstract, Col. 7, lines 30-50, Col. 8, lines 29-31).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622